Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 1 of 11




                    EXHIBIT
                      13
         Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 2 of 11



URL              https://a0.muscache.com/im/pictures/49919066/5c83d1f9_original.jpg?aki_policy=lar
                 ge
Date captured    April 19th 2021, 5:30:39PM
Last updated     April 19th 2021, 5:30:49PM
Hash             0592691a87a40914534484db5a424536eb3cfac12ed6690bdbd633dacca9fd87
Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 3 of 11
Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 4 of 11
Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 5 of 11
Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 6 of 11
         Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 7 of 11



URL              https://prtimes.jp/main/html/rd/p/000000010.000016248.html
Date captured    April 15th 2021, 5:02:59PM
Last updated     April 15th 2021, 5:02:59PM
Hash             eff435329fafa3c549cd97c30a82ab48038dfa86d36ca7cc40d8b8426d8bd955
                          Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 8 of 11
                        PR TIMES, a press release / news release distribution service                                                       Receive press release       Request delivery     Log

Top     technology    mobile      App      Entertainment          Beauty     fashion    Lifestyle   business   Gourmet   Sports




                                                                                                                                             Airbnb Japan Co., Ltd.
      Airbnb announces business travel trends and top 10 business destinations. Tokyo                                                                    Follow                What happens if you
      ranks 10th in the world in Japan! Business trips that combine business and leisure
                                                                                                                                             93 followers
      will become the mainstream this year.

      Airbnb Japan Co., Ltd.                                                                                       January 27, 2016 12:02               URL       ---

             2
                                                                                                                                                    Industry Service industry
           いいね！                                                    ・・・

           シェア            Tweet         Hatena      Material DL      Other
                                                                                                                                             Headquarters -
                                                                                                                                                    location

        Airbnb (Headquarters: San Francisco, Calif., Japanese name: Airbnb, hereafter: Airbnb), the world's largest com
                                                                                                                                                      phone       ---
      munity-led hospitality company, announced on January 21, 2016 that it will be a business among business traveler
                                                                                                                                                    number
      s. We announced the latest trends that show that business trips that combine leisure are becoming mainstream this
      year, and the top 10 cities visited during business trips.                                                                             Representative's
                                                                                                                                                            Yasuyuki Tanabe
                                                                                                                                                       name


                                                                                                                                                      Listed Unlisted


                                                                                                                                                     Capital      ---




                                                                                                                                                   Search

                                                                                                                                               Search by keyword




                                                                                                                                                   Related press releases

                                                                                                                                                             Luz celebrates its 11th
                                                                                                                                                             anniversary as an artist, and
      <Trends analyzed by Airbnb and business trip trends found from a survey by CWT Solutions>
                                                                                                                                                             holds a one-man live tour "lu
      • Companies using Airbnb for business trips can save an average of 30% on                                                                              Pony Canyon, Inc
      travel costs compared to traditional accommodation styles * • Business travelers can save Airbnb by an average of                                           1 hour ago

      30%. The length of stay is doubled when using *
                                                                                                                                                             A new TV commercial for the
      • Business trips with multiple people. Over 35% of bookings were for two or more people                                                                skimmer byte app "Timee,"
      • 45% of business trips were overseas trips to more than 2,000 cities in more than 120 countries                                                       starring Kanna Hashimoto, …
                                                                                                                                                             Timee, Inc.
      • Top destinations were London, Milan and Tokyo The
                                                                                                                                                                  2 hours ago


        Airbnb Travel Program is currently being used by employees on business trips by thousands of companies, includ                                       "The Seven Deadly Sins-The
      ing Vox Media and Sixt Rental Car. The free dashboard, which was just launched in July last year, makes it easier t                                    Battle of Light and Darkness
                                                                                                                                                             Holy War Festival Held! New
      o coordinate the booking process, streamline payment operations and allow travel managers to offer a wider variety                                     Netmarble Japan Inc.
      of accommodations. And if your employees book on Airbnb, it's an average 30% cost savings for businesses over tr                                            14 hours ago

      aditional accommodations. *
                                                                                                                                                             The long-awaited fourth
                                                                                                                                                             collaboration! Limited to the
      “Since the introduction of the Airbnb Travel Program, the number of companies using this program has grown signifi                                     online crane game…
      cantly,” said Chip Conley, Head of Hospitality and Strategy, Airbnb. “There is no doubt that the business world is loo                                 Cover Corporation
                                                                                                                                                                  17 hours ago
      king for a better way to manage the travel needs of its employees, and business travelers are eager to change their
      traditional accommodations when traveling. It seems."                                                                                                  Simeji Ranking "MC Talent
                                                                                                                                                             Popularity Ranking TOP 10"
                                                                                                                                                             Selected by 1,800 Teens
        Due to Airbnb's extensive global network, 45% of Airbnb travel programs travel abroad. Business travelers visit m
                                                                                                                                                             Baidu Japan, Inc.
      ore than 2,000 cities in more than 120 countries. The average length of stay for business travelers using Airbnb is 6.                                      18 hours ago
      8 days, which is twice as long as the conventional accommodation style. This means that, more and more business
      travelers is a weekend spent on the road, fused distractions and business, shows that it is to become familiar with th
                                                                                                                                                   Press Release Ranking
      e never been a city or region be visited so far *


         Tati In the six months following the launch, more than 50,000 employees from more than 5,000 companies made
                    Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 9 of 11
reservations. The most frequent business trip destination is San Francisco, followed by the economic cores of the U            New TV series "Ultraman
                                                                                                                               Trigger NEW GENERATION
nited States and Europe. See the top 10 rankings below for the major cities we recommend for business travelers.               TIGA" TV Tokyo series July…
                                                                                                                               Tsuburaya Productions Co., Ltd
<Top 10 cities visited in the Airbnb business trip program>
                                                                                                                               SPITZ Masamune Kusano x
1 USA California San Francisco
                                                                                                                               Aimyon's music dialogue! 14
2 United Kingdom London                                                                                                        year-old music experience of
3 USA New York City                                                                                                            FM Tokyo Co., Ltd.

4 France Paris
                                                                                                                               Established "CC Production"
5 USA California Los Angeles                                                                                                   community-produced rice cu
6 Italy Milan                                                                                                                  specializing in "Gen Z"
                                                                                                                               Rice Curry Co., Ltd.
7 USA California Mountain View
8 USA Texas Austin
                                                                                                                               The pride of the citizens of th
9 USA Washington State Seattle                                                                                                 prefecture, "Saitama brand
                                                                                                                               meat," is also featured! The…
10 Japan Tokyo
                                                                                                                               Pia Corporation


                                                                                                                               Recruitment of
                                                                                                                               accommodation facilities for
                                                                                                                               new coronavirus infections
                                                                                                                               Tokyo


                                                                                                                               The long-awaited fourth
                                                                                                                               collaboration! Limited to the
                                                                                                                               online crane game…
                                                                                                                               Cover Corporation


                                                                                                                               The total prize money is 2
                                                                                                                               million yen! A total of 70
                                                                                                                               Yoshimoto entertainers aim t
                                                                                                                               Yoshimoto Kogyo Co., Ltd.


                                                                                                                               Announcing two collaboratio
                                                                                                                               in the "Resident Evil" series!
  Companies also use Airbnb for business trips that involve long-distance travel. Six of the ten most well-known cro
                                                                                                                               Capcom Co., Ltd.
ssing routes involve long-haul travel of over 1,700 miles (2,720 km). This includes travel over the Pacific and Atlanti
c Oceans and cross-country trips.
                                                                                                                               IHG Hotels & Resorts
                                                                                                                               Announces Largest Contract
                                                                                                                               Japan Over the Last 15 Year
   Over 17% of travelers stay in more than one city on Airbnb. Some of Airbnb's enthusiastic fans have stayed in list
                                                                                                                               IHG / ANA / Hotels Group Japa
ings in more than 15 cities around the world. One who has a lot of business trips has visited nine countries on four c         LLC
ontinents, including Brazil, Turkey, Poland, China and Mexico. Also, a recent trend is that more and more business t
ravelers are using Airbnb to explore new cities before deciding whether to relocate for work. The maximum single b             4 kinds of shrimp tempura
                                                                                                                               "Shrimp Zammai Tendon"
ooking period for the Airbnb Travel Program was over 290 days.                                                                 Edomae Tendon is now…
                                                                                                                               Arkland Service Holdings Co.,
                                                                                                                               Ltd.
For more information on the Airbnb business trip program, please visit https://airbnb.jp/business .


* According to a survey commissioned by Airbnb to the CWT Solutions group. Investigate business trip patterns of c        Popular press release on Face
ompanies with 10,000 or more employees registered in the Airbnb business trip program between January and the
                                                                                                                               [ALTIRI CHIBA] Notice of
end of June 2015                                                                                                               establishment of
                                                                                                                               professional basketball…
                                                                                                                               Artiri Co., Ltd.
◆ About Airbnb
Founded in August 2008, Airbnb is a trusted community-driven marketplace where you can post, search, and book                  WakeAi Food Bank (2nd),
unique accommodations around the world online or on your mobile. Whether you're staying in an apartment for a ni               delivery of beef to about
                                                                                                                               150 single-mother /…
ght, a castle for a week, or a villa for a month, Airbnb connects people in more than 34,000 cities in more than 190 c
                                                                                                                               Wake Ai Co., Ltd.
ountries around the world at any price point for a unique travel experience. With world-class customer service and a
growing user community, Airbnb is a platform that makes it easy to connect vacant rooms to millions of people arou             A dialogue between Mr.
nd the world.                                                                                                                  Audrey Tan and Mr.
                                                                                                                               Daiyu Nobori has been…
https://www.airbnb.jp/                                                                                                         General Incorporated
                                                                                                                               Association Administrative
                                                                                                                               Information System Research
                                                                                                                               Institute




                ◎ This press release contains information for the media community.


                Media user new registration                                 Media user login
                              free                                  Click here if you have already registered
                             Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 10 of 11
               If you register as a media user, you can view various special information such as contact information of the person in charge of the

                                                  company and information on events and press conferences.

                                                        * Contents vary depending on the press release.




     Press Release > Airbnb Japan Co., Ltd. > Airbnb announces business travel trends and top 10 business destinations. Tokyo ranks 10th in the

     world in Japan! Business trips that combine business and leisure will become the mainstream this year.




               Press release file




        type                        Survey report

        Business category           Internet service Travel / Sightseeing

        keyword                     trend   Business trip    Airbnb


        Related URL                 https://www.airbnb.jp/




                                                             Press Release Material Download

                                               You can download the image files used in this press release.




                Press release image list




                                                                                                                                               See more
                Press release of Airbnb Japan Co., Ltd.




     Airbnb co-founder holds an online                      For students who cannot go on a                  Airbnb to hold K-POP online
     experience event "Airbnb Virtual                       graduation trip this year! Airbnb                experience event "Inside K-pop
     Graduation Trip 2021" to send ale                      co-founder Nathan Brecharck                      (the charm of K-POP that you want

           March 17, 2021 17:54                                March 3, 2021 13:00                                January 18, 2021 11:11




News release distribution service                           Recommendation service                                                                                      PR TIMES Official SNS

What is PR TIMES?                                           PR TIMES STORY                                           clipping                                           Official Facebook page

Rate plan                                                   Tayori for free FAQ                                      PR EDGE for advertising                            Facebook category

For those who want to receive a press release               Tayori for free email form                               Free fortune-telling ・ Isuta fortune of the week   Official Twitter page

For those who want to distribute press releases             Task project management tool Jooto                       Isuta for free romance fortune-telling             Twitter category

Monoshiri Project                                           PR TIMES TV

Login                                                       PR TIMES LIVE

                                                            PR TIMES MAGAZINE
                           Case 3:21-cv-02886-JCS Document 1-13 Filed 04/21/21 Page 11 of 11

Company Profile       privacy policy      Press Release Publication Criteria   terms of use   Inquiries from the press

Copyright © PR TIMES Inc. All Rights Reserved.
